t c memo united_states tax_court bobbie ephrem a k a bobby ephrem and donna smith-ephrem petitioners v commissioner of internal revenue respondent docket no filed date marc david blackman for petitioners kelley andrew blaine for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule respondent determined all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in continued deficiencies in petitioners’ federal_income_tax additions to tax under sec_6651 and fraud penalties under sec_6663 for and years at issue the sole issue we are asked to decide now is whether an admission by petitioner husband in a prior criminal proceeding establishes as a fact in this civil_proceeding the precise amounts by which petitioners understated their net_income for the years at issue we hold that it does not background the facts have been assumed for purposes of resolving the pending motion petitioners resided in portland oregon at the time they filed the petition i prior criminal proceedings petitioner husband had been in the business of selling used cars business during the years leading up to and including in late internal_revenue_service criminal_investigation_division special agents agents executed search warrants on petitioners’ home and business locations the agents seized more continued effect for the years at issue unless otherwise indicated for respondent determined a dollar_figure deficiency in petitioners’ income_tax a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6663 fraud_penalty for respondent determined a dollar_figure deficiency in petitioners’ income_tax a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6663 fraud_penalty all amounts are rounded to the nearest dollar than dollar_figure million in cash from petitioners the agents also seized a trove of business records shortly thereafter respondent made a jeopardy_assessment on the seized cash the district_court for the district of oregon found the jeopardy_assessment to be unreasonable however and required respondent to return the seized cash petitioners submitted federal_income_tax returns for the years at issue in late as previously noted respondent determined deficiencies in petitioners’ federal_income_tax additions to tax and fraud penalties for the years at issue respondent then issued the deficiency_notice to petitioners for the years at issue petitioners timely filed a petition for redetermination of respondent’s determinations in the deficiency_notice the deficiency proceedings were stayed for a number of years however because of the ongoing criminal investigation relating to petitioner husband’s business ii plea agreement in the u s attorney’s office us attorney filed an information charging petitioner husband with one count of filing a false tax_return in violation of sec_7206 in response petitioner husband hired cathryn matthews a forensic accountant to calculate his income and tax_liabilities for the years at issue ms matthews calculated that the business suffered a net_loss for and had no tax_liability ms matthews further calculated that the business had dollar_figure of taxable_income for and a dollar_figure tax_liability in the us attorney and petitioner husband entered into the plea agreement which closed the criminal investigation relating to petitioner husband’s business paragraph of the plea agreement concerns criminal sentencing factors and contains the operative language for purposes of the pending motion the parties agreed under paragraph a of the plea agreement that the us attorney could establish that petitioner husband understated his net_income by dollar_figure for and dollar_figure for the parties further agreed under paragraph b that the tax loss for purposes of sentencing was dollar_figure petitioner husband paid respondent dollar_figure consistent with the plea agreement at the time he was sentenced to prison iii petition and answer as previously noted respondent issued the deficiency_notice for the years at issue and petitioners timely filed a petition for redetermination respondent now moves for partial summary_judgment the tax loss of dollar_figure resulted in a criminal offense level with a reduction of three levels for acceptance of responsibility discussion i introduction we are asked to decide whether petitioner husband’s admission in a prior criminal proceeding that the us attorney could establish that he understated his net_income by dollar_figure for and dollar_figure for establishes as a fact in the present civil_proceeding the precise amounts by which petitioners understated their net_income for the years at issue respondent urges this court to conclude that petitioner husband’s admission does just that petitioners counter that there are issues of fact regarding the amounts by which petitioners understated their income for the years at issue and therefore the pending motion must be denied we agree with petitioners ii standard of review we now consider the standard of review for granting a motion for partial summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg fpl grp inc subs v respondent avoids using the usual collateral_estoppel argument in favor of an argument that appears to be one of its close relatives petitioners also argue that issue preclusion is inapplicable to this issue respondent has not argued that issue preclusion applies we therefore need not and do not address petitioners’ issue preclusion argument commissioner 116_tc_73 a motion for summary_judgment or partial summary_judgment will be granted if the pleadings and other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party bears the burden of proving that no genuine dispute of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 summary_judgment is not a substitute for trial and should not be used to resolve disputes over factual issues see waxler v commissioner tcmemo_1979_425 citing 249_f2d_616 9th cir iii admission regarding understatement of net_income we now consider whether petitioner husband’s plea agreement admission establishes the precise amounts by which petitioners understated their net_income for the years at issue a taxpayer’s admission in a plea agreement from a prior criminal proceeding as to the precise amount by which he or she understated net_income constitutes strong evidence of the understatement amount it does not however establish that there is no issue of fact as to the precise understatement amount see uscinski v commissioner tcmemo_2006_200 livingston v commissioner tcmemo_2000_121 respondent concedes that petitioners are not collaterally estopped from challenging the precise amounts by which they understated their net_income for the years at issue respondent nevertheless contends that we should grant partial summary_judgment to establish the precise amounts by which petitioners understated their net_income for the years at issue respondent relies on petitioner husband’s plea agreement admission that the government could establish that he understated his net_income by dollar_figure for and dollar_figure for petitioners contend that the statements in the plea agreement are merely a recitation of what the government could establish but are not an implicit or explicit agreement as to the correctness of the precise amounts petitioners further argue that the understatement amounts in paragraph a cannot be correct because they would not result in the tax loss amount in paragraph b petitioners continue that the tax loss of dollar_figure in paragraph b was the real amount at issue in the criminal case because it had the potential to affect the length of petitioner husband’s criminal sentence petitioner husband’s admission in the prior criminal proceeding as to the amounts by which he understated net_income constitutes strong evidence of the understatement amounts it does not however establish that there is no issue of fact as to the precise understatement amounts see uscinski v commissioner tcmemo_2006_200 resolving as we must all doubts against respondent as the party moving for partial summary_judgment we conclude that respondent failed to carry his initial burden to show that there is no triable issue of fact with respect to the precise amounts by which petitioners understated their net_income for the years at issue see id respondent’s motion will be denied in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
